Name: Commission Regulation (EEC) No 709/80 of 25 March 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 80 Official Journal of the European Communities No L 81 /9 COMMISSION REGULATION (EEC) No 709/80 of 25 March 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( 1 ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 28 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (&lt;) OJ No L 171 , 4. 8 . 1970, p. 10 . (*) OJ No L 32, 3 . 2. 1978 , p. 7. (&gt;) OJ No L 165, 28 . 6 . 1975, p . 45. (4) OJ No L 32, 3 . 2. 1978, p. 10 . No L 81 /10 Official Journal of the European Communities 27 . 3 . 80 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfre/Lfrs Dkr DM FF £Irish Lit Fl £ sterling 1 . Lemons : II 1.1  Spain 1 529 295-39 94-47 219-76 25-67 43 930 103-45 22-98 1.2 (deleted) II li 1.3  Countries in southern Africa 1 586 306-36 97-98 227-92 26-62 45 561 107-29 23-84 1.4  Other African countries and countries on the \\II Il Mediterranean 1 358 262-23 83-86 195-09 22-79 38 998 91-83 20-40 1.5  USA 1 555 300-35 96-05 223-45 26-10 44 666 105-18 23-37 1.6  Other countries        2. Sweet oranges : \ lll 2.1  Countries on the Mediterranean : lIII 2.1.1  Navels (with the exception of Navel l\lIIII sanguines), Navelines, Navelates, Salus ­ \ IIIl tianas, Vernas, Valencia lates, Maltese \\III blondes, Shamoutis, Ovalis, Trovita , \\IIII Hamlins 1 139 219-98 70-35 163-66 19-12 32 714 77-04 17-11 2.1.2  Sanguines and semi-sanguines, including \ \III\ Navel sanguines and Maltese sanguines . . 1 290 249-24 79-71 185-43 21-66 37 066 87-28 19-39 2.1.3  Other 988 190-77 61-01 141-92 16-58 28 370 66-81 14-84 2.2  Countries in southern Africa \-l-III-I-l 2.3  USA 1 780 343-73 109-93 255-72 29-87 51 117 120-38 26-74 2.4  Brazil -l-l\I-I-I 2.5  Other countries 1 224 236-36 75-59 175-84 20-54 35 150 82-77 18-39 3. Grapefruit and pomelos : lll\ 3.1 (deleted) IlI \ 3.2  Cyprus, Egypt, Gaza, Israel, Turkey .... 1 067 206-17 65-93 153-39 17-92 30 661 72-20 16-04 3.3  Countries in southern Africa I- -l-I-I-1-l 3.4  USA 1 522 293-89 93-99 218-65 25-54 43 707 102-92 22-86 3.5  Other American countries 872 168-54 53-90 125-39 14-65 25 064 59-02 13-11 3.6  Other countries 1 017 196-53 62-85 146-21 17-08 29 227 68-82 15-29 4. Clementines 2 762 533-38 170-58 396-82 46-36 79 322 186-80 41-50 5. Mandarines including wilkings 1 990 384-24 122-89 285-87 33-39 57 143 134-57 29-90 6. Monreales and satsumas 1 669 322-30 103-07 239-78 28-01 47 931 112-87 25-08 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci L fied or included 2 532 488-91 156-36 363-73 42-49 72 708 171-22 38-04 Table II : Apples and pears 8 . Apples : |I\ 8.1  Countries of the southern hemisphere .... -(') -(') -(') -(') -(') -(') -(') -(') 8.2  European third countries 904 174-65 55-85 129-94 15-18 25 974 61-16 13-59 8.3  Countries of the northern hemisphere other IIIlIlII \ than European countries 2 154 415-95 133-02 309-45 36-15 61 858 145-67 32-36 9 . Pears : \ lll 9.1  Countries of the southern hemisphere .... 2 119 409-17 130-86 304-41 35-56 60 850 143-29 31-83 9.2  European third countries I-II -!I-II -!I-! 9.3  Countries of the northern hemisphere other IllII l\ than European countries 2 500 482-75 154-39 359-16 41-96 71 793 169-07 37-56 ( ! ) The standard average value for this code number is established by Regulation (EEC) No 2132/79 of 28 September 1979 (OJ No L 246 of 29 . 9 . 1979).